         Case 2:19-cr-00302-JAD-EJY Document 25 Filed 01/28/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:19-cr-00302-JAD-EJY
 4
                   Plaintiff,                         ORDER
 5
            v.
 6                                                           ECF No. 24
     KELVIN LAMAR OWENS,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that

11   the revocation hearing currently scheduled for Monday, February 08, 2021 at 10:00 a.m., be

12   vacated and continued to March 22, 2021, at 2:00 p.m.

13          DATED this 28th day of January 2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
